Citation Nr: 0900946	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to 
February 1970.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

Service connection for PTSD was established by the agency of 
original jurisdiction (AOJ) in a September 2005 rating 
decision, and a 10 percent disability evaluation was 
assigned.  By rating decision dated in May 2006, the 
evaluation for PTSD was increased to 30 percent.  Since the 
increase to 30 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the 30 percent evaluation assigned 
for PTSD does not reflect the severity of his symptoms, and 
as noted in a September 2006 VA treatment record, he contends 
that his symptoms have become worse.  In this case, the Board 
finds that further development is necessary in order to 
determine the degree of impairment due PTSD.  

In addition, the Board notes that in a January 2007 statement 
in support of the claim, the appellant stated that he had had 
recent VA treatment for PTSD.  These records have not been 
associated with the claims file.  The Board notes that in the 
December 2008 Informal Hearing Presentation, it was asserted 
that PTSD had an impact on the appellant's employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unobtained, 
relevant VA treatment records that have 
not been associated with the 


claims file.  All records obtained should 
be associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to PTSD, to include an opinion as to 
any impact PTSD has on the appellant's 
employability.  If any increase in the 
degree of impairment is identified during 
the relevant time period, an opinion as to 
the date or dates of any increase should 
be reported, to the extent possible.  A 
complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




